NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           DEC 08 2009

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 PIERRE GENEVIER,                                 No. 08-55236

               Plaintiff - Appellant,             D.C. No. CV-07-05548-AG

   v.
                                                  MEMORANDUM *
 UNITED STATES OF AMERICA,
 substituted for State of California
 Department of Social Services; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew J. Guilford, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Pierre Genevier appeals pro se from the district court’s order dismissing his

Federal Tort Claims Act (“FTCA”) action. We have jurisdiction pursuant to 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
U.S.C. § 1291. We review de novo dismissal for lack of subject matter

jurisdiction. Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000). We

affirm.

        The district court properly concluded that Genevier’s action was not

cognizable under the FTCA because, in response to the defendants’ motion to

dismiss, Genevier did not allege any theory of liability under which the defendants

would be liable as private individuals. See United States v. Olson, 546 U.S. 43, 45-

46 (2005) (holding that the FTCA does not apply to actions based on a state law

that “imposes liability on municipal or other local governments for the negligence

of their agents”); see also Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996)

(stating that the court is not obligated to scour the record in search of potential

arguments).

        Genevier’s remaining contentions are unpersuasive.

        All pending motions are denied as moot.

        AFFIRMED.




tk/Research                                 2                                     08-55236